m UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the transition period from to Commission File Number 333-16057 WECOSIGN, INC. (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 26-1476002 (I.R.S. Employer Identification No.) 3400 West MacArthur Blvd, Suite I, Santa Ana, CA92704 (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (714) 556-6800 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ (Do not check if a smaller reporting Company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes þ No The number of shares of common stock outstanding on June30, 2010 was 81,932,600, $0.001 par value, issued and outstanding. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item3. Quantitative and Qualitative Disclosures About Market Risk 13 Item4. Controls and Procedures 13 PART II — OTHER INFORMATION Item1. Legal Proceedings 14 Item1A. Risk Factors 14 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item3. Defaults Upon Senior Securities 15 Item4. Submission of Matters to a Vote of Security Holders 15 Item5. Other Information 15 Item6. Exhibits 18 Signatures 18 EX-3.1 EX-3.2 EX-31.1 EX-31.2 EX-32.1 EX-32.2 i PART I – FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS WECOSIGN® BALANCE SHEETS AS OF MAY 31, 2010, AND NOVEMBER 30, 2009 May 31, November 30, (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash $ $ Prepaids and other current assets Accounts receivable Total Current Assets Property, equipment and trademark, net of accumulated depreciation and amortization Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Stand- ready obligations (deferred revenues - Notes 1 & 4) Guarantee liabilities(Notes 1 & 4) Total Current Liabilities Total Liabilities STOCKHOLDERS’ EQUITY (DEFICIT): Preferred Stock; $0.001 Par Value; 25,000,000 shares authorized; no shares issued and outstanding - - Common Stock; $0.001 Par Value; 100,000,000 shares authorized; 94,932,600 at May 31, 2010 and 81,932,600 at November 30, 2009 shares issued and outstanding. Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ See accompanying notes to financial statements. 1 WECOSIGN® STATEMENTS OF OPERATIONS (Unaudited) Quarter Ended May 31, Six Months Ended May 31, REVENUE $ Cost of revenue – (Notes 1 & 4) Gross profit (loss) ) ) OPERATING EXPENSES: General and administrative Sales and marketing TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER INCOME AND EXPENSE: Other income Interest expense ) TOTAL OTHER INCOME (EXPENSES) ) ) NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE – BASIC AND DILUTIVE ) $ ) $ ) $ ) Weighted Average Number of Shares Outstanding See accompanying notes to financial statements. 2 WECOSIGN® STATEMENTS OF CASH FLOWS FOR THE SIX MONTH PERIOD (Unaudited) Six Months Ended May 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Fair value of services contributed - Fair value of common stock issued for services Depreciation and amortization Changes in operating assets and liabilities: Accounts receivable ) Prepaids and other current assets Accounts payable ) Accrued liabilities ) Guarantee liability and unearned fees ) Advances due to related party ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of convertible notes payable - Net proceeds from issuance of common stock - Net cash provided by financing activities - Net increase (decrease) in cash and equivalents ) Cash and equivalents, beginning of period Cash and equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the year for: Interest expense $ $
